

114 S457 IS: Civil Rights Voting Restoration Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 457IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mr. Paul (for himself and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo secure the Federal voting rights of non-violent persons when released from incarceration.1.Short titleThis Act may be cited as the Civil Rights Voting Restoration Act of 2015.2.DefinitionsIn this Act:(1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).(2)ElectionThe term election means—(A)a general, special, primary, or runoff election;(B)a convention or caucus of a political party held to nominate a candidate;(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.(3)Federal
 officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.(4)Non-violent criminal offenseThe term non-violent criminal offense means any offense that is not a crime of violence (as defined in section 16 of title 18, United States Code).(5)ProbationThe term probation means probation or parole supervision, imposed by a Federal, State, or local court or parole board, with or without a condition on the individual involved concerning—(A)the individual’s freedom of movement;(B)the payment of damages by the individual;(C)periodic reporting by the individual to an officer of the court or parole board; or(D)supervision of the individual by an officer of the court or parole board.3.Rights of
 citizens(a)Right To voteThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because the individual has been convicted of a non-violent criminal offense, unless, at the time of the election, the individual—(1)is serving a sentence in a correctional institution or facility; or(2)subject to subsection (b), is serving a term of probation.(b)Restoration of voting rights for individuals on probationAn individual who is serving a term of probation shall have the right to vote restored in any election for Federal office—(1)on the date on which the term of probation ends, if the term of probation is less than 1 year; or(2)on the date that is 1 year after the date on which the individual begins serving the term of probation, if the term of probation is 1 year or longer.(c)Effective dateThis section shall take effect 1 year after the date of enactment of this Act.4.Attorney General designation(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall determine which criminal offenses under Federal law and the laws of each State are non-violent criminal offenses and establish a list of all such offenses.(b)RequirementsThe list established under subsection (a) shall be—(1)made publically available, in a searchable format, on the website of the Department of Justice; and(2)updated no less frequently than every year.5.Enforcement(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this Act.(b)Private right of
			 action(1)In
 generalA person who is aggrieved by a violation of this Act may provide written notice of the violation to the chief election official of the State involved.(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.6.Notification of
			 restoration of voting rights(a)State
 notification(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a non-violent criminal offense under the law of that State that the individual has, pursuant to this Act, the right to vote in an election for Federal office and to register to vote in any such election, subject to section 7(c).(2)Date of
			 notification(A)Felony
 convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—(i)is sentenced to serve only a term of probation; or(ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).(B)Misdemeanor
 convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which the individual is sentenced by a State court.(b)Federal
 notification(1)NotificationOn the date determined under paragraph (2), the Director of the Bureau of Prisons shall notify in writing any individual who has been convicted of a non-violent criminal offense under Federal law that the individual has, pursuant to this Act, the right to vote in an election for Federal office and to register to vote in any such election, subject to section 7(c).(2)Date of
			 notification(A)Felony
 convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—(i)is sentenced to serve only a term of probation by a court established by an Act of Congress; or(ii)is released from the custody of the Bureau of Prisons (other than to the custody of a State to serve a term of imprisonment for a felony conviction).(B)Misdemeanor
 convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which the individual is sentenced by a State court.7.Relation to other
			 laws(a)State laws
 relating to voting rightsNothing in this Act shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this Act.(b)Certain Federal
 ActsThe rights and remedies established by this Act—(1)are in addition to all other rights and remedies provided by law; and(2)shall not supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act (42 U.S.C. 1973–gg).(c)State laws relating to voter registrationNothing in this Act shall be construed to preempt State laws relating to the timing of voter registration for any election for Federal office.8.Federal prison
 funds(a)In generalNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal grant amounts unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction is notified, upon release from such incarceration, of that individual’s rights under section 3.(b)State non-Compliance with notification requirementsNo State may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal grant amounts unless the State is in compliance with the notification requirements under section 6(a).